DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 17/411,039 on November 18, 2022. Please note: Claims 1 has been amended, and claims 2 and 4 have been cancelled. Claims 1, 3 and 5-11 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on November 18, 2022, overcomes the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180225503 A1), hereinafter Kim, in view of Lin et al. (US 20220207907 A1), hereinafter Lin.

Regarding Claim 1, Kim teaches:
An optical fingerprint identification structure (FIG. 5) installed on an application device (FIG. 2A: 200), comprising: 
a protective glass (FIG. 5: 503; See paragraph [0049], lines 6-8); and 
an optical fingerprint identification module located under the protective glass (See FIG. 5, showing the structures located under 503 that comprise an optical fingerprint identification module); the protective glass and the optical fingerprint identification module having an air gap (521) in between (FIG. 5: 521 is between 503 and the fingerprint identification module; See paragraph [0092]); the optical fingerprint identification module further comprising a receiving lens assembly (See paragraph [0091]: an array lens), an image sensor module (See paragraph [0091]: 550 scans an image, and therefore includes an image sensor module), a module housing, and a module housing extension (See FIG. 5: 580 includes a portion supporting 550, corresponding to a module housing, and a portion extending to support 530, corresponding to a module housing extension. Specifically, the Examiner is interpreting the portion of 580 located between 550 and 530 as corresponding to a module housing extension); the receiving lens assembly being located at a top of the optical fingerprint identification module close to the air gap, the image sensor module being disposed on the module housing and located below the receiving lens assembly (See paragraph [0091]: the array lens focuses the image scanned by 550, and therefore, it is necessarily located at a top of the optical fingerprint identification module close to the air gap 521, and the image sensor module is disposed on the module housing (580) and located below the receiving lens assembly), and the module housing extension extending outward laterally from the module housing (See FIG. 5: the portion of 550 extending to support 530 (the module housing extension) extends outward laterally from the portion of 550 supports 550 (the module housing)); 
a light source (FIG. 5: 530; See paragraph [0080]) disposed beside the module housing extension below the protective glass (See FIG. 5: 530 is disposed beside the module housing extension below the protective glass 503,), the application device having a housing (FIG. 2A: 210; FIG. 5: 510), the light source being connected laterally to one side of the module housing extension, and the module housing being connected laterally to an opposite side of the module housing extension (See FIG. 5: 530 is connected laterally to one side of the module housing extension (the portion of 550 extending to support 530), and the module housing (the portion of 550 supports 550) being connected laterally to an opposite side of the module housing extension);
wherein when no finger contacts or touches the protective glass, light is totally reflected in the protective glass (See paragraph [0078]; See FIG. 5, showing the path of light L2 that is totally reflected in the protective glass 503); when a finger touches the protective glass, the light enters the receiving lens assembly (See paragraph [0078]; See FIG. 5, showing that when a finger touches the protective glass 503, the light enters the receiving lens assembly in 550); after the receiving lens assembly receives the light or image, the light or image is further transmitted to the image sensor module, and the image sensor module judges or identifies the received light or image (See paragraph [0091]: 550 scans an image).
Kim does not explicitly teach (see elements emphasized in italics):
the image sensor module being disposed inside the module housing, and the module housing extension extending outward laterally from a top edge of the module housing;
the application device having a housing with an extended portion located between the protective glass and the module housing extension, the light source is accommodated in a hollow part formed in the extended portion, and the top edge of the module housing being connected laterally to an opposite side of the module housing extension.
However, in the same field of endeavor, fingerprint recognition (Lin, paragraph [0002]), Lin teaches:
An image sensor module (See paragraph [0169] and FIG. 16: the lens module includes an image sensor module) being disposed inside a module housing (See annotated FIG. 16 below: the holder includes a portion corresponding to a module housing, where the image sensor module included in the lens module is disposed inside the module housing (in the primary compartment)) (See paragraph [0271], lines 1-10), and a module housing extension extending outward laterally from a top edge of the module housing (See annotated FIG. 16 below: the holder includes a portion corresponding to a module housing extension extending outward laterally from a top edge of the module housing);
an application device (FIG. 1: 100) having a housing (10) with an extended portion (See FIG. 1 and paragraph [0129], lines 1-4: the middle frame of the housing 10 corresponds to an extended portion) located between a protective glass (See FIG. 2 and paragraph [0153]: the screen assembly 20 includes a protective glass 201) and the module housing extension (See annotated FIG. 16 below: the middle frame is located between a protective glass in the screen assembly and the module housing extension), a light source being connected laterally to one side of the module housing extension and accommodated in a hollow part formed in the extended portion, and the top edge of the module housing being connected laterally to an opposite side of the module housing extension (See annotated FIG. 16 below: a light source (including LED and light shielding member) is connected laterally to one side of the module housing extension and accommodated in a hollow part (opening 2) formed in the extended portion, and the top edge of the module housing being connected laterally to an opposite side of the module housing extension).

    PNG
    media_image1.png
    449
    838
    media_image1.png
    Greyscale

Kim contained a device which differed from the claimed device by the substitution of the module housing supporting the image sensor and light source adjacent to each other, but not explicitly with the specific arrangement of the housing module extension and application device housing. Lin teaches the substituted element of the claimed structures of the module housing and application device housing. Their functions were known in the art to provide structures to mount or affix and image sensor and light source adjacent to each other to perform fingerprint sensing. The module housing and application device housing taught by Kim could have been substituted with the module housing and application device housing taught by Lin and the results would have been predictable and resulted in mounting the image sensor module and light source using a holder and extended portion of the application device housing.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 3, Kim in view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
The optical fingerprint identification structure according to claim 1, wherein the module housing extension and the housing of the application device are glued or screwed together to fix the optical fingerprint identification module (See paragraph [0272] and annotated FIG. 16 below: the module housing extension and the housing of the application device (the middle frame) are glued or screwed together to fix the optical fingerprint identification module).
In addition, the same motivation is used as the rejection for claim 1.

    PNG
    media_image1.png
    449
    838
    media_image1.png
    Greyscale


Regarding Claim 6, Kim in view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Lin teaches:
The optical fingerprint identification structure according to claim 1, wherein the hollow part is formed on the extended portion under the protective glass (See Kim, annotated FIG. 16 below: the hollow part (opening 2) is formed on the extended portion (the middle frame)) so that the light source is arranged under the protective glass (See Kim, FIG. 5: the light source 530 is arranged under the protective glass 503; See Lin, FIG. 16: the light source is arranged below a side (the left side) of the protective glass (LED and light shielding member) included in the screen assembly) and the light enters from an underside of the protective glass to form a total reflection (See Kim, FIG. 5: the light L1 enters from an underside of the protective glass 503 to form a total reflection).

    PNG
    media_image1.png
    449
    838
    media_image1.png
    Greyscale


Regarding Claim 11, Kim in view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The optical fingerprint identification structure according to claim 1, wherein the application device has a display surface (See FIG. 2A and paragraph [0051]: a display surface corresponds to a surface of 203 displaying an image) (See FIG. 5: the portion of top face 503a above the display device 520 corresponds to a display surface) and a thin side (See FIG. 5: the Examiner is interpreting a bottom side of the housing 510 as corresponding to a thin side of the application device, because, as shown by 310 in FIG. 3, for example, the bottom side of the housing is thinner than the upper side including the display 320 and glass 303), and the protective glass and the optical fingerprint identification module are installed on the thin side of the application device (See FIG. 5, showing how the protective glass 503 and the optical fingerprint identification module are installed on the thin side of the application device (i.e., installed on a bottom side of the application device) with a surface of the protective glass perpendicular to the display surface (See annotated FIG. 5 below: a surface labeled “A” of the protective glass 503 is perpendicular to the display surface).

    PNG
    media_image2.png
    568
    877
    media_image2.png
    Greyscale

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin as applied to claims 1 and 6 above, and further in view of Bok et al. (US 20210200366 A1), hereinafter Bok.

Regarding Claim 5, Kim in view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Lin teaches:
The optical fingerprint identification structure according to claim 1, wherein the hollow part is formed near an edge of the protective glass (See Lin, annotated FIG. 16 below: the hollow part (opening 2) is formed near an edge of the protective glass (near a left edge of the screen assembly)), the light source is arranged at the hollow part (See Lin, annotated FIG. 16 below: the light source (LED and light shielding member) is arranged at the hollow part (opening 2)) and below a side of the protective glass (See Kim, FIG. 5: below a side (the left side) of the protective glass 503; See Lin, FIG. 16: the light source is arranged below a side (the left side) of the protective glass (LED and light shielding member) included in the screen assembly), the light enters from the side of the protective glass, so that the light entering into the protective glass is totally reflected (See Kim, FIG. 5: the light L1 enters from the side of the protective glass 503 so that the light entering into the protective glass is totally reflected).

    PNG
    media_image1.png
    449
    838
    media_image1.png
    Greyscale

Kim in view of Lin does not explicitly teach: 
the side of the protective glass is designed with a chamfered corner surface.
However, in the same field of endeavor, fingerprint sensors (Bok, paragraph [0004]), Bok teaches:
	light (L) enters from a side of a protective glass (100) (See paragraph [0378]), and the side of the protective glass is designed with a chamfered corner surface (See FIG. 72: 100 has a chamfered corner surface), so that the light entering into the protective glass is totally reflected (See FIG. 72, showing how light entering into 100 is totally reflected).
Kim in view of Lin contained a device which differed from the claimed device by the substitution of the light enters from the side of the protective glass, so that the light entering into the protective glass is totally reflected, but the side of the protective glass is not explicitly designed with a chamfered corner surface. Bok teaches the substituted element of the side of the protective glass is designed with a chamfered corner surface so that the light entering into the protective glass is totally reflected. Their functions were known in the art to enable total reflection within the protective glass. The side surface of the protective glass taught by Kim in view of Lin could have been substituted with the side of the protective glass designed with a chamfered corner surface taught by Bok and the results would have been predictable and resulted in designing the protective glass to totally reflect received light.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 7, Kim in view of Lin teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The optical fingerprint identification structure according to claim 6, further comprising a V-shaped groove at a position corresponding to the light source so that the light enters the protective glass for total reflection (See FIG. 5: 542 in 540 forms a V-shaped groove at a position corresponding to the light source 530 so that the light enters the protective glass 503 for total reflection).
Kim in view of Lin does not explicitly teach (see elements emphasized in italics): 
wherein the protective glass is designed with a V-shaped groove at a position corresponding to the light source so that the light enters the protective glass for total reflection.
However, in the same field of endeavor, fingerprint sensors (Bok, paragraph [0004]), Bok teaches:
A protective glass (100) (See paragraph [0378]) is designed with a V-shaped groove at a position corresponding to a light source (LS) so that light (L) enters the protective glass for total reflection (See FIG. 72, showing that 100 has a V-shaped groove at a position corresponding to a light source LS so that light L enters the protective glass for total reflection).
Kim in view of Lin contained a device which differed from the claimed device by the substitution of a V-shaped groove at a position corresponding to the light source so that the light enters the protective glass for total reflection, instead of the protective glass being formed with a V-shaped groove. Bok teaches the substituted element of a protective glass designed with a V-shaped groove. Their functions were known in the art to enable total reflection within the protective glass. The V-shaped groove taught by Kim in view of Lin could have been substituted with the protective glass designed with a V-shaped groove, as taught by Bok and the results would have been predictable and resulted in forming the protective glass to totally reflect received light.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin, and in further view of Bok as applied to claim 7 above, and further in view of Hasegawa et al. (US 20170217825 A1), hereinafter Hasegawa, and Greene et al. (US 6456354 B2), hereinafter Greene.

Regarding Claim 8, Kim in view of Lin, and in further view of Bok teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The optical fingerprint identification structure according to claim 7, wherein the protective glass is a glass (See paragraph [0049], lines 6-8), the V-shaped groove is formed with an angle between a horizontal plane at a top end and an inclined plane (See FIG. 5: 542 is formed with a V-shaped groove is formed with an angle between a horizontal plane at the top end and an inclined plane).
Kim in view of Lin, and in further view of Bok does not explicitly teach (see elements emphasized in italics): 
wherein the protective glass is a molten glass, the V-shaped groove is formed by cutting and grinding with a wheel knife, and an angle between a horizontal plane at a top end and an inclined plane is determined by an angle of a blade of the wheel knife.
However, in the same field of endeavor, fingerprint sensors (Hasegawa, paragraph [0002]), Hasegawa teaches:
	A protective glass (FIG. 1: 4) is a molten glass (See paragraph [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical fingerprint identification structure (as taught by Kim in view of Lin, and in further view of Bok) so the protective glass is a molten glass (as taught by Hasegawa). Doing so would have formed a protective glass with high mechanical strength (See Hasegawa, paragraph [0012]).
Kim in view of Lin, in further view of Bok, and in further view of Hasegawa does not explicitly teach: 
the V-shaped groove is formed by cutting and grinding with a wheel knife, and an angle between a horizontal plane at a top end and an inclined plane is determined by an angle of a blade of the wheel knife.
However, Greene, which is analogous art to the claimed invention because it is reasonably pertinent to the problem of manufacturing techniques for light transmitting structures (See Greene, column 5, lines 8-25), teaches:
	A protective glass (FIG. 6: 22) is formed by cutting and grinding with a wheel knife (See column 12, lines 25-32).
Kim in view of Lin, in further view of Bok, and in further view of Hasegawa contained a device which differed from the claimed device by the substitution of the V-shaped groove is formed with an angle between a horizontal plane at a top end and an inclined plane, but not explicitly by cutting and grinding with a wheel knife, and an angle between a horizontal plane at a top end and an inclined plane is determined by an angle of a blade of the wheel knife. Greene teaches the substituted element of cutting and grinding a glass with a wheel knife. Their functions were known in the art to create glass structures of a particular shape. The V-shaped groove taught by Kim in view of Lin, in further view of Bok, and in further view of Hasegawa could have been substituted with a V-shaped groove formed by cutting and grinding with a wheel knife, as taught by Greene (applying the wheel knife manufacturing technique to the protective glass taught by Kim in view of Lin, in further view of Bok, and in further view of Hasegawa)  and the results would have been predictable and resulted in the angle between a horizontal plane at the top end and an inclined plane being determined by the angle of the blade of the wheel knife (specifically, if the V-shaped groove is formed using the wheel knife as taught by Greene, the angle taught by Kim in view of Lin, in further view of Bok, and in further view of Hasegawa would be determined by the angle of the blade during the manufacturing).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin, and in further view of Bok as applied to claim 7 above, further in view of Myers, and in further view of Kim et al. (US 20170372123 A1), hereinafter Kim-2.

Regarding Claim 9, Kim in view of Lin, and in further view of Bok teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The optical fingerprint identification structure according to claim 7, wherein the protective glass is a glass (See paragraph [0049], lines 6-8).
Kim in view of Lin, and in further view of Bok does not explicitly teach (see elements emphasized in italics): 
the protective glass is a c-axis crystal plane sapphire glass, the V-shaped groove is formed through a wet etching process, and an angle between a horizontal plane and an inclined plane at a top end is between 38.23±0.5 or 57.6±0.5 degrees.
However, Kim teaches further with regard to another embodiment:
A V-shaped groove includes an angle (1043a) between a horizontal plane and an inclined plane at a top end between 38.23±0.5 or 57.6±0.5 degrees (See FIG. 10) (See paragraph [0150]: 1043a is set between 35 and 45 degrees, and therefore can be selected to be between 38.23±0.5 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical fingerprint identification structure (as taught by Kim in view of Lin, and in further view of Bok) so an angle between a horizontal plane and an inclined plane at a top end is between 38.23±0.5 or 57.6±0.5 degrees (as taught by Kim). Doing so would improve optical efficiency (See Kim, paragraph [0150]).
Kim in view of Lin, and in further view of Bok does not explicitly teach (see elements emphasized in italics): 
the protective glass is a c-axis crystal plane sapphire glass, the V-shaped groove is formed through a wet etching process.
However, in the same field of endeavor, biometric sensors (Myers, Abstract), Myers teaches:
A protective glass (FIG. 1: 107) is a c-axis crystal plane sapphire glass (See paragraph [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical fingerprint identification structure (as taught by Kim in view of Lin, and in further view of Bok) so the protective glass is a c-axis crystal plane sapphire glass (as taught by Myers). Doing so enhance imaging (See Myers, paragraph [0097]).
Kim in view of Lin, and in further view of Bok, and in further in view of Myers does not explicitly teach (see elements emphasized in italics): 
the V-shaped groove is formed through a wet etching process.
However, in the same field of endeavor, fingerprint sensors (Kim-2, Abstract), Kim-2 teaches:
	A groove (115) in a protective glass (110) is groove is formed through a wet etching process (See FIG. 7) (See paragraph [0086]).
Kim in view of Lin, and in further view of Bok, and in further in view of Myers contained a device which differed from the claimed device by the substitution of a V-shaped groove, but not explicitly formed through a wet etching process. Kim-2 teaches the substituted element of a groove is formed through a wet etching process. Their functions were known in the art to create grooves in a protective glass. The V-shaped groove taught by Kim in view of Lin, and in further view of Bok, and in further in view of Myers could have been substituted with the V-shaped groove, formed by a wet etching process, as taught by Kim-2 and the results would have been predictable and resulted in the protective glass being formed with the V-shaped groove taught by Kim in view of Lin, and in further view of Bok, and in further in view of Myers through a wet etching process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin, and in further view of Bok as applied to claim 7 above, and further in view of Tomeno (US 20190205597 A1), and Kim-2.

Regarding Claim 10, Kim in view of Lin, and in further view of Bok teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The optical fingerprint identification structure according to claim 7, wherein the protective glass is a quartz glass (See paragraph [0049], lines 6-8).
Kim in view of Lin, and in further view of Bok does not explicitly teach (see elements emphasized in italics): 
wherein the protective glass is a quartz glass, the V-shaped groove is formed through a wet etching process, and an angle between a horizontal plane at a top and an inclined surface is between 42.8±0.5 degrees or 36.8±+0.5 degrees.
However, Kim teaches further with regard to another embodiment:
A V-shaped groove includes an angle (1043a) between a horizontal plane at a top and an inclined surface between 42.8±0.5 degrees or 36.8±+0.5 degrees (See FIG. 10) (See paragraph [0150]: 1043a is set between 35 and 45 degrees, and therefore can be selected to be between 42.8±0.5 degrees or 36.8±+0.5 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical fingerprint identification structure (as taught by Kim in view of Lin, and in further view of Bok) so an angle between a horizontal plane at a top and an inclined surface is between 42.8±0.5 degrees or 36.8±+0.5 degrees (as taught by Kim). Doing so would improve optical efficiency (See Kim, paragraph [0150]).
Kim in view of Lin, and in further view of Bok does not explicitly teach (see elements emphasized in italics): 
wherein the protective glass is a quartz glass, the V-shaped groove is formed through a wet etching process.
However, in the same field of endeavor, fingerprint sensors (Tomeno, paragraph [0002]), Tomeno teaches:
	A protective glass (FIG. 1: 3) is a quartz glass (See paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical fingerprint identification structure (as taught by Kim in view of Lin, and in further view of Bok) so he protective glass is a quartz glass (as taught by Tomeno). Doing so would have produced a protective glass that can withstand practical use (See Tomeno, paragraph [0082] and [0084]).
Kim in view of Lin, in further view of Bok, and in further view of Tomeno does not explicitly teach (see elements emphasized in italics): 
the V-shaped groove is formed through a wet etching process.
However, in the same field of endeavor, fingerprint sensors (Kim-2, Abstract), Kim-2 teaches:
	A groove (115) in a protective glass (110) is groove is formed through a wet etching process (See FIG. 7) (See paragraph [0086]).
Kim in view of Lin, in further view of Bok, and in further view of Tomeno contained a device which differed from the claimed device by the substitution of a V-shaped groove, but not explicitly formed through a wet etching process. Kim-2 teaches the substituted element of a groove is formed through a wet etching process. Their functions were known in the art to create grooves in a protective glass. The V-shaped groove taught by Kim in view of Lin, in further view of Bok, and in further view of Tomeno could have been substituted with the V-shaped groove, formed by a wet etching process, as taught by Kim-2 and the results would have been predictable and resulted in the protective glass being formed with the V-shaped groove taught by Kim in view of Lin, in further view of Bok, and in further view of Tomeno through a wet etching process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 9-11) that Kim and Miura does not teach the amended limitations of claim 1. These arguments are respectfully moot on the grounds of new rejections. Specifically, Miura is no longer relied upon in the above rejections, and Lin has been introduced to teach the specific features of the amended limitations such that all of the limitations of independent claim 1 are taught by the combination of Kim in view of Lin.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	ZHOU; Fei (US-20210142028-A1): pertinent for its disclosure of structures supporting an image sensor module and light source (See FIG. 6).
	ZENG; Fanzhou (US-20210133421-A1): pertinent for its disclosure of structures supporting an image sensor module and light source (See FIG. 5).
                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692                                                                                                                                                                                                        /BENJAMIN X CASAREZ/Examiner, Art Unit 2692